Exhibit 99.1 FOR IMMEDIATE RELEASE Company Contact: A. Charles Wilson Chairman (818) 787-7000 Investor Contact: Berkman Associates (310) 477-3118 info@BerkmanAssociates.com Trio-Tech Reports Fiscal 2015 Third Quarter Results Van Nuys, CA – May 13, 2015 Trio-Tech International (NYSE MKT:TRT) today announced financial results for the third quarter and first nine months of fiscal 2015. Among the third quarter highlights for fiscal 2015: ● Revenue increased to $8,543,000, a 6.3% gain compared to the same period last fiscal year. ● Operating income increased to $472,000 compared to $21,000 in the same period last fiscal year. ● Net income attributable to Trio-Tech International increased 26.8% to $199,000 compared to $157,000 in the same period last fiscal year. For the third quarter of fiscal 2015 ended March 31, 2015, revenue increased to $8,543,000 compared to revenue of $8,039,000 for the third quarter of fiscal 2014. Revenue from product sales increased 28.5% to $4,362,000 compared to $3,394,000 for the same period last fiscal year, primarily due to the delivery of a few orders in the third quarter of fiscal 2015, which had been previously delayed. This growth was partially offset with a 10.0% decrease in revenue from semiconductor testing services to $4,138,000 compared to $4,599,000 for the same period last fiscal year, due to lower testing volume in Asia. Net income attributable to Trio-Tech common shareholders for the third quarter of fiscal 2015 was $199,000, or $0.06 per basic and diluted share. This compares to net income attributable to Trio-Tech common shareholders for the third quarter of fiscal 2014 of $157,000, or $0.05 per basic and diluted share, which included net income from discontinued operations of $19,000, or $0.01 per basic and diluted share. Third quarter income tax expense was $170,000 compared to an income tax benefit of $184,000 for the same quarter last fiscal year. The increase was mainly due to a tax provision in Tianjin, China, combined with a deferred tax related to timing differences recorded for the third quarter compared to the same period last fiscal year. Gross margin for the third quarter was 29.1% compared to 24.5% for the same period last fiscal year, reflecting higher margins in both the manufacturing and testing services. General and administrative costs remained approximately the same for the third quarter of fiscal 2015 and 2014, while total operating expenses increased to $2,016,000 for the third quarter of fiscal 2015 compared to $1,946,000 for the same period last fiscal year. Income from operations increased to $472,000 for the third quarter of fiscal 2015, compared to income from operations of $21,000 for the third quarter of fiscal 2014. (more) Trio-Tech Reports Fiscal 2015 Third Quarter Results May 13, 2015 Page Two For the first nine months of fiscal 2015, revenue decreased to $25,533,000 compared to revenue of $26,875,000 for the first nine months of fiscal 2014. Testing services revenue increased 4.4% to $13,829,000 compared to $13,244,000 for same period last fiscal year. Products revenue decreased 14.2% to $11,574,000 compared to $13,495,000 for the same period last fiscal year. Net income attributable to Trio-Tech common shareholders for the first nine months of fiscal 2015 was $169,000, or $0.05 per basic and diluted share, which included income from discontinued operations of $7,000, or $0.00 per basic and diluted share. This compares to a net loss attributable to Trio-Tech common shareholders for the first nine months of fiscal 2014 of $225,000, or $0.06 per basic and diluted share, which included a loss from discontinued operations of $38,000, or $0.00 per basic and diluted share. Gross margin for the nine month period was 26.4%, compared to 22.5% for the same period in the same period last fiscal year. Cash provided by operations for the first nine months of fiscal 2015 was $2,392,000. This compares to $3,154,000 for the first nine months of fiscal 2014. Shareholders' equity at March 31, 2015 was $20,588,000, or $5.86 per outstanding share, compared to $20,833,000, or $5.93 per outstanding share, at June 30, 2014. S.W. Yong, Trio-Tech's CEO, said, "We are pleased to report higher revenue, margins and net income for the third quarter in what remains a volatile and uncertain environment in the global semiconductor industry. Our unwavering focus on cost control on the one hand, and world-class customer service on the other, continues to serve us well. We believe we offer our customers a unique value proposition with our combination of advanced semiconductor testing services and semiconductor testing equipment, augmented with facilities conveniently located in the industry's primary Asian manufacturing centers. Trio-Tech is well positioned to participate as our industry continues to recover, and we are optimistic about the outlook for the future." About Trio Tech Established in 1958 and headquartered in Van Nuys, California, Trio-Tech International is a diversified business group with interests in semiconductor testing services, manufacturing and distribution of semiconductor testing equipment, and real estate. Further information about Trio-Tech's semiconductor products and services can be obtained from the Company's Web site at www.triotech.com, www.universalfareast.com, and www.ttsolar.com. Forward Looking Statements This press release contains statements that are forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and may contain forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company. In light of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company's products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company's products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company's control. Other than statements of historical fact, all statements made in this Quarterly Report are forward looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward looking statements by the use of terminology such as "may," "will," "expects," "plans," "anticipates," "estimates," "potential," "believes," "can impact," "continue," or the negative thereof or other comparable terminology. Forward looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. (tables attached) TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Nine Months Ended March 31, March 31, Revenue Products $ Testing services Others 43 46 Cost of Sales Cost of products sold Cost of testing services rendered Other 34 35 Gross Margin Operating Expenses: General and administrative Selling Research and development 44 49 Impairment loss 70 Loss on disposal of property, plant and equipment 28 11 Total operating expenses Income (loss) from Operations 21 ) Other Expenses (Income) Interest expense ) Other income, net 3 77 57 36 Total other (expense) income ) 15 ) ) Income (loss) from Continuing Operations before Income Taxes 36 ) Income Tax (Expense) Benefit ) ) Income from Continuing Operations before Non-controlling Interest, net of tax 8 (Loss) Income from discontinued operations, net of tax ) 34 7 ) NET INCOME (LOSS) $ ) Less: Net income attributable to the non-controlling interest 41 97 Net Income (loss) attributable to Trio-Tech International ) Net Income (Loss) Attributable to Trio-Tech International: Income (loss) from continuing operations, net of tax ) (Loss) Income from discontinued operations, net of tax (8 ) 19 3 ) Net Income (Loss) Attributable to Trio-Tech International $ ) Basic and diluted earnings (loss) per share From continuing operations $ ) From discontinued operations Basic and diluted Earnings (Loss) per Share $ ) Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding - Diluted TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Nine Months Ended March 31, March 31, Comprehensive Income (Loss) Attributable to Trio-Tech International Net income (loss) $ ) Foreign currency translation, net of tax ) Comprehensive (Loss) Income ) 5 ) ) Less: Comprehensive (loss) income attributable to non-controlling interests ) 88 82 Comprehensive Loss Attributable to Trio-Tech International ) TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) March 31, June 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposits Trade accounts receivable, net Other receivables Inventories, net Prepaid expenses and other current assets Total current assets Deferred tax assets Investment properties, net Property, plant and equipment, net Loans receivable from property development projects Other assets Restricted term deposits Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 81 Total current liabilities Bank loans payable, net of current portion Capital leases, net of current portion Deferred tax liabilities Other non-current liabilities 39 39 Total non-current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY TRIO-TECH INTERNATIONAL'S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,513,055 shares issued and outstanding at March 31, 2015, and June 30, 2014 Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTERESTS TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $
